United States Court of Appeals
                                                            Fifth Circuit
                   UNITED STATES COURT OF APPEALS         F I L E D
                            FIFTH CIRCUIT
                                                          January 30, 2007

                                                       Charles R. Fulbruge III
                            No. 05-30913                       Clerk
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                          JASON M. TURNER,

                                                 Defendant-Appellant.


          Appeal from the United States District Court
              for the Western District of Louisiana
                        (05:04-CR-50170-1)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jason Turner appeals his 210-month sentence, following his

guilty-plea conviction, for conspiracy to distribute 50 grams or

more of methamphetamine or 500 grams or more of a substance

containing a detectable amount of methamphetamine, in violation of

21 U.S.C. §§ 841 and 846.       Turner contends the district court

erroneously    enhanced   his   sentence,   pursuant     to    Sentencing




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
Guidelines   §   3B1.1(c),   for   directing   and   supervising   another

participant’s activities.

     A factual finding that a defendant was an organizer, leader,

manager, or supervisor under § 3B1.1(c) is reviewed only for clear

error.   E.g., United States v. Gonzales, 436 F.3d 560, 584 (5th

Cir.), cert. denied, 126 S. Ct. 2363 (2006).         Among other things,

the presentence report stated Turner’s roommate, Guy Wilbanks,

served as Turner’s personal assistant in distributing drugs and

maintaining Turner’s financial records; and, at sentencing, a

police officer gave unrebutted testimony that Wilbanks drove a drug

shipment from Phoenix to Dallas at Turner’s direction.        Therefore,

the district court did not clearly err in imposing the enhancement.

E.g., United States v. Turner, 319 F.3d 716, 725 (5th Cir.)

(upholding a § 3B1.1(c) two-level enhancement when the district

court did not clearly err in finding defendant was an “organizer,

leader, manager, or supervisor” in a marijuana conspiracy), cert.

denied, 538 U.S. 1017 (2003).

     Because the district court did not err in imposing the §

3B1.1(c) enhancement, we need not reach Turner’s contention that

his resulting bottom-of-the-advisory-Guidelines-range sentence is

unreasonable.

                                                             AFFIRMED




                                     2